DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 line 4 reads “testing the validity of a previous nominal conveyor speed before defining a new one”. It is unclear what is meant by “defining a new one”. For examination purposes, this limitation will be read as restarting the steps first claimed in claim 6.  
	Claim 13 lines 1-2 reads “The harvesting machine according to wherein the harvesting machine”. The amendment to claim 13 erased the dependency for the claim. For examination purposes, claim 13 will be read as dependent from claim 10.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-9, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ritter et al. (US 2015/0135675 A1), hereinafter Ritter.
Regarding claim 1, Ritter teaches a device comprising:
at least one motorized conveyor (214) for conveying a flow of harvested crop between an upstream and a downstream ends of said conveyor along a longitudinal direction (Fig. 2 shows upstream and downstream ends along longitudinal direction); and
at least one sensor, said at least one sensor monitoring a longitudinal inclination of the device relative to a nominal orientation of said device ([0038] teaches roll sensor 302 monitors a longitudinal inclination angle), the device carrying out the steps of:
computing a conveyor speed based on said monitored longitudinal inclination, said conveyor speed being adapted to maintain conveying kinematics of the harvested crop independent from said longitudinal inclination (Fig. 4 shows detecting the inclination (402) and computing a conveyor speed (406 & 410), and [0060]-[0061] teach altering the conveyor speed to achieve desired crop depositing behavior); and
operating the motorized conveyor at said computed conveyor speed (Fig. 4 shows driving the conveyor at the computed speed in step 412).

Regarding claim 2, Ritter teaches wherein the nominal orientation of the device corresponds to a moving of said device on a horizontal ground ([0068] teaches a nominal orientation with no inclination and no speed correction).
Regarding claim 3, Ritter teaches wherein the device further carries out the steps of:

operating the motorized conveyor at said nominal conveyor speed when the device is in its nominal orientation (Fig. 4 shows correction factor = 1 for nominal orientation at step 408, meaning nominal speed).
Regarding claim 4, Ritter teaches wherein the device further carries out the steps of:
determining a gain chart to apply to the nominal conveyor speed in function of the monitored longitudinal inclination (Fig. 5 shows a gain chart); and
computing the conveyor speed to operate the motorized conveyor by using said gain chart (Fig. 4 shows computing the conveyor speed using the chart and operating the conveyor at that speed at steps 406, 410, 412).
Regarding claim 5, Ritter teaches wherein the gains of the gain chart are higher than a nominal value for a positive longitudinal inclination as regards the conveying direction (Fig. 5 shows the gain is higher than 1 when a conveyor direction is upslope at line 500).
Regarding claim 6, Ritter teaches wherein the device carries out the step of implementing an initial step (D, F) for defining the nominal conveyor speed in the nominal orientation of the device, said nominal conveyor speed being then tunable in function of potential modifications in time of the kinematics of the harvested crop (Fig. 4 shows setting the nominal conveyor speed at step 400, with modifications in later steps).
Regarding claim 7, Ritter teaches wherein the device further carries out the steps of: 
storing the nominal conveyor speed; and 
testing the validity of a previous nominal conveyor speed before defining a new one (inherent that the controller would store a value and ensure the value is valid).
Regarding claim 8, Ritter teaches wherein a human operator of the device modifies the speed to operate the motorized conveyor at ([0011] teaches an operator input device to provide an operator-commanded conveyor speed).
Regarding claim 9, Ritter teaches wherein the device uses the modified speed for computing the subsequent conveyor speed to operate the motorized conveyor at ([0011] teaches the device computing the conveyor speed using a combination of the operator-modified speed and the inclination-based signal).
Regarding claim 14, Ritter teaches wherein the gains of the gain chart are lower than a nominal value for a negative longitudinal inclination as regards the conveying direction (Fig. 5 shows the gain is lower than 1 when a conveyor direction is downslope at line 502).

Claim Rejections - 35 USC § 103





The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-13 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by Ritter et al. (US 2015/0135675 A1), hereinafter Ritter, or, in the alternative, under 35 U.S.C. 103 as obvious over applicant’s admitted prior art in view of Ritter et al. (US 2015/0135675 A1), hereinafter Ritter.
Regarding claim 10, Ritter discloses the limitations as set forth in the claim 1 rejection above.
In the alternative:
Regarding claim 10, applicant’s admitted prior art teaches a harvesting machine, comprising a device including:

Applicant’s admitted prior art does not teach a sensor to measure the inclination or adapting the conveyor speed based on the measured inclination.
Ritter teaches at least one sensor, said at least one sensor monitoring a longitudinal inclination of the device relative to a nominal orientation of said device ([0038] teaches roll sensor 302 monitors a longitudinal inclination angle), the device carrying out the steps of:
computing a conveyor speed based on said monitored longitudinal inclination, said conveyor speed being adapted to maintain conveying kinematics of the harvested crop independent from said longitudinal inclination (Fig. 4 shows detecting the inclination (402) and computing a conveyor speed (406 & 410), and [0060]-[0061] teach altering the conveyor speed to achieve desired crop depositing behavior); and
operating the motorized conveyor at said computed conveyor speed (Fig. 4 shows driving the conveyor at the computed speed in step 412).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include adapting the conveyor speed based on the monitored inclination as taught by Ritter to the conveyor of the harvesting machine described in applicant’s admitted prior art in order to feed the harvested crop at the correct speed to prevent blockages and other problems due to the slope.

Regarding claim 11, applicant’s admitted prior art teaches a suction cleaning unit, the motorized conveyor being arranged for conveying a flow of harvested crop under said suction cleaning unit (see page 1 lines 23-25 of Specification).
Regarding claim 12, applicant’s admitted prior art teaches a destemming unit, the motorized conveyor being arranged for conveying a flow of harvested crop within said destemming unit (see page 1 lines 26-33 of Specification).
Regarding claim 13, applicant’s admitted prior art teaches wherein the harvesting machine is arranged for the harvesting of fruits and/or berries (see page 1 lines 13-19 of Specification).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kormann et al. (US 7,430,845 B2) discloses a harvester with a sensor to detect the forward inclination that sends signals to correct the speed of a cross conveyor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW I NEAL whose telephone number is (571)272-4484. The examiner can normally be reached M-F 8:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 







/MATTHEW IAN NEAL/Examiner, Art Unit 3671                                                                                                                                                                                                        







/ADAM J BEHRENS/Primary Examiner, Art Unit 3671